Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 14, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155428-9(74)                                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KATIE BARKER, Personal Representative                                                                   Kurtis T. Wilder,
                                                                                                                      Justices
  of the Estate of PERRY PACE,
                 Plaintiff-Appellee,
                                                                    SC: 155428
  v                                                                 COA: 328584
                                                                    Genesee CC: 13-100524-NH
  HURLEY MEDICAL CENTER, DR. JOHN DOE,
  DENIKA LLOYD, NURSE 1 JANE DOE,
  NURSE 2 JANE DOE, and NURSE 3 JANE DOE,
            Defendants,
  and
  DR. PATRICK HAWLEY,
             Defendant-Appellant.
  ___________________________________________
  KATIE BARKER, Personal Representative
  of the Estate of PERRY PACE,
                 Plaintiff-Appellee,
                                                                    SC: 155429
  v                                                                 COA: 328997
                                                                    Ct of Claims: 13-000072-MH
  THE BOARD OF REGENTS OF THE
  UNIVERSITY OF MICHIGAN, d/b/a
  UNIVERSITY OF MICHIGAN HEALTH
  CENTER, d/b/a UNIVERSITY OF MICHIGAN
  HOSPITAL,
             Defendant-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before August 8, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 14, 2017
                                                                               Clerk